       Case 4:21-cv-00232 Document 1 Filed on 01/21/21 in TXSD Page 1 of 5
                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                     IN THE UNITED STATED BANKRUPTCY COURT                                     January 25, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                     Nathan Ochsner, Clerk
                                     HOUSTON                                                             ENTERED
                                                                                                         01/21/2021
IN RE:                               §
                                     §                       CASE NO: 20-35562
GULFPORT ENERGY CORPORATION, et al., §                       CHAPTER 11
                                     §                       Jointly Administered
      Debtors.                       §                       David R. Jones

                        REPORT AND RECOMMENDATION
                    TO THE UNITED STATES DISTRICT COURT
                REGARDING THE WITHDRAWAL OF THE REFERENCE
                  AND REQUEST FOR EXPEDITED CONSIDERATION
                            (Docket No. 274, 296, 301)

        Rockies Express Pipeline, LLC (“Rockies Express”), ANR Pipeline Company, Columbia
Gas Transmission, LLC, and Columbia Gulf Transmission, LLC (collectively, “TC Energy”) and
Rover Pipeline LLC (“Rover”) seek the mandatory withdrawal of the reference under 11 U.S.C. §
157(d) of the Debtors’ motions to reject executory contracts under 11 U.S.C. § 365. In the
alternative, Rover and TC Energy seek permissive withdrawal of the reference. For the reasons
set forth below, the Court recommends that the District Court deny the motions in their entirety.

                                              Background

       1.      The Debtors are one of the largest producers of natural gas in the United States.
Gulfport Energy Corporation, a debtor, is a party to certain long-term natural gas transportation
agreements with Rockies Express, TC Energy and Rover (the “Transportation Agreements”).
The rates and terms of the Transportation Agreements are subject to regulation by the Federal
Energy Regulatory Commission (“FERC”).

        2.     Anticipating the Debtors’ bankruptcy filing, Rockies Express filed a petition for
declaratory order with FERC on September 15, 2020 seeking a determination that the
Transportation Agreements could not be rejected in a future bankruptcy proceeding without
FERC’s approval.1 Rover filed a similar petition before FERC on September 22, 2020. Both
Rockies Express and Rover sought expedited consideration by FERC on the belief that a
bankruptcy filing was imminent and a bankruptcy court would promptly authorize the rejection
of the Transportation Agreements.




1
  The petitions sought a finding that the rates cannot be “abrogated, modified or amended” by rejecting the
agreement in a bankruptcy case under 11 U.S.C. § 365. The Court has previously observed this tactic of
combining unrelated concepts in a concerted effort to undermine 11 U.S.C. § 365. The tactic and associated
arguments have been repeatedly rejected and are contrary to established Fifth Circuit precedent.
1/5
      Case 4:21-cv-00232 Document 1 Filed on 01/21/21 in TXSD Page 2 of 5




       3.       On September 25, 2020, FERC issued an Order on Petition for Declaratory Order
finding that it would possess concurrent jurisdiction with a bankruptcy court in the event of a
bankruptcy filing and that FERC must approve any contract rejection under 11 U.S.C. § 365.

       4.      The Debtors filed voluntary chapter 11 cases on November 13, 2020 [Docket No.
1]. The cases are jointly administered [Docket No. 4].

      5.      On November 15, 2020, the Debtors filed their motions to reject the
Transportation Agreements under 11 U.S.C. § 365 (collectively, the “Rejection Motion”)
[Docket Nos. 58 and 59].

        6.      Rover Pipeline filed its objection to the Rejection Motion on December 7, 2020
asserting that the Court lacked exclusive subject matter jurisdiction over the rejection request due
to FERC’s authority over transportation rates [Docket No. 302]. Concurrent with its objection,
Rover Pipeline filed its motion to withdraw the reference of the Rejection Motion to the District
Court [Docket No. 301]. In its motion, Rockies Express asserts that withdrawal is mandatory
under 28 U.S.C. § 157(d) because in adjudicating the Rejection Motion, (i) the Bankruptcy Court
must consider provisions of the Natural Gas Act; (ii) FERC has exclusive jurisdiction over the
Rejection Motion and therefore the District Court should hear the motion; and (iii) prior to the
Debtors’ bankruptcy filing, Rockies Express obtained an order from FERC that redefined the
rejection analysis standard under 11 U.S.C. § 365 and therefore the District Court should give
deference to FERC [Docket No. 274].

        7.     On December 2, 2020, Rockies Express filed its motion to withdraw the reference
of the Rejection Motion to the District Court [Docket No. 274]. In its motion, Rockies Express
asserts arguments virtually identical to those raised in the Rover Pipeline motion regarding
mandatory withdrawal [Docket No. 274].

        8.    On December 6, 2020, TC Energy filed its motion for both mandatory and
permissive withdrawal of the reference [Docket No. 296]. Again, the arguments raised by TC
Energy substantially mimic those raised by Rover Pipeline and Rockies Express in their motions
for withdrawal.

       9.      The Debtors filed their objection to the Rockies Express withdrawal motion on
December 8, 2020 [Docket No. 323]. The Debtors filed a combined objection on December 9,
2020 to the withdrawal motions filed by TC Energy and Rover Pipeline [Docket No. 335].

      10.     Rockies Express filed its reply to the Debtors’ objection on December 10, 2020
[Docket No. 340]. TC Energy filed its reply on December 10, 2020 [Docket No. 342].

        11.     Due to the similarity in positions, the Court conducted a joint hearing on
December 11, 2020 to consider the three motions [Docket No. 1056]. After considering the
parties’ arguments, the Court took the matter under advisement.




2/5
      Case 4:21-cv-00232 Document 1 Filed on 01/21/21 in TXSD Page 3 of 5




                                              Analysis

Mandatory Withdrawal

        12.      Bankruptcy cases filed in this district are referred to the Bankruptcy Court pursuant
to 28 U.S.C. § 157(a) and General Order No. 2005-6. Once referred, the District Court may
withdraw the referral, in whole or in part, for cause. 28 U.S.C. § 157(d). “[W]ithdrawal must be
granted if it can be established (1) that the proceeding involved a substantial and material question
of both Title 11 and non-Bankruptcy Code federal law; (2) that the non-Code federal law has more
than a de minimis effect on interstate commerce; and (3) that the motion for withdrawal was
timely.” In re Nat’l Gypsum Co., 145 B.R. 539, 541 (N.D. Tex. 1992). In the pleadings and
arguments, the movants primarily focus on the first element. For purposes of this report and
recommendation, the Court assumes that elements two and three are present.

        13.    “[T]he mandatory withdrawal provision should be interpreted ‘restrictively.’” In re
Lopez, No. 09-70659, 2017 WL 3382099, at *5 (Bankr. S.D. Tex. Mar. 20, 2017) (quoting Levine
v. M & A Custom Home Builder & Developer, LLC, 400 B.R. 200, 203 (S.D. Tex. 2008)). In
evaluating whether a matter involves a substantial and material question of non-bankruptcy federal
law, the Court must determine whether “those issues require the interpretation, as opposed to mere
application of the non-title 11 statute, or when the court must undertake analysis of significant
open and unresolved issues regarding the non-title 11 law.” In re Vicars Ins. Agency, Inc., 96 F.3d
949, 953-54 (7th Cir. 1996); see also In re Quality Lease and Rental Holdings, LLC., No. 14-
60074, 2016 WL 416961, *6 (Bankr. S.D. Tex. Feb. 1, 2016) (providing that the mere presence of
federal law issues outside of Title 11 does not mandate withdrawal).

        14.     The Debtors’ Rejection Motion involves a straightforward and routine analysis
under 11 U.S.C. § 365. Each of the movants assert, however, that the Rejection Motion requires
an in-depth exploration of the intersection between the Natural Gas Act and the Bankruptcy Code.
This Court previously stated when considering the exact same issue that “[t]he Court declines to
enter the fanciful world . . . that equates a contract rejection under the Bankruptcy Code with rate
modification under the FERC regulatory structure. See In re Ultra Petroleum Corp., No. 20-
32631 (MI) (S.D. Tex. June 15, 2020).” In re Chesapeake Energy Corp., Case No. 20-33233,
Report and Recommendation at Docket No. 1092 (September 3, 2020). The Court’s prior
statement is equally applicable in this instance. Moreover, the Court is comforted by the
existence of controlling Fifth Circuit precedent on the relevant issue. See In re Mirant Corp.,
378 F.3d 511 (5th Cir. 2004). The Court finds the movants’ argument unconvincing.

        15.    Perhaps anticipating the Court’s view, the movants devote much energy to touting
the anticipatory emergency declaration by FERC that it maintains either sole or concurrent
jurisdiction over a motion to reject that was, at that time, only a future possibility. The movants
go so far as to suggest that neither this Court nor the District Court have jurisdiction over the
Rejection Motion due to the existence of the FERC order and therefore the Rejection Motion
must be dismissed. This position is premised on the erroneous assumption previously made in
Chesapeake that contract rejection is synonymous with rate modification and that the FERC has
already determined that the public interest does not require rate modification at this time.

3/5
      Case 4:21-cv-00232 Document 1 Filed on 01/21/21 in TXSD Page 4 of 5




        16.      To the contrary, it is Congress—not FERC—that defines the scope of the federal
courts’ jurisdiction and the meaning of a rejection of an executory contract under 11 U.S.C. 365.
Contract rejection changes no terms of the underlying agreement. Rather, rejection merely
excuses a debtor’s future contractual performance and converts that future nonperformance into
a prepetition monetary claim. See Mission Product Holdings, Inc. v. Tempnology, 139 S. Ct.
1652 (2019). Indeed, it is the rate structure set forth in the Transportation Agreements that will
serve as a basis for any claim that the Court ultimately allows.

        17.     The movants further assert that mandatory withdrawal is required so that the
District Court may determine the proper standard for evaluating the Debtors’ request to reject the
Transportation Agreements. This argument turns the withdrawal statute on its head. To the
extent that interpretation of unresolved issues is required (and it does not), the interpretation
would be solely of the applicable bankruptcy law. The Court finds this argument meritless.

Permissive Withdrawal

        18.      Although not advanced at the hearing, two of the movants formally assert in the
alternative that permissive withdrawal of the reference is appropriate. In evaluating a request for
permissive withdrawal of the reference, a court should consider several factors, including whether
“(1) the underlying lawsuit is a non-core proceeding; (2) uniformity in bankruptcy administration
will be promoted; (3) forum shopping and confusion will be reduced; (4) economical use of
debtors’ and creditors’ resources will be fostered; (5) the bankruptcy process will be expedited;
and (6) a party has demanded a jury trial.” In re Royce Homes, LP, 578 B.R. 748, 756 (Bankr.
S.D. Tex. 2017) (citing Holland America Insurance Co. v. Succession of Roy, 777 F.2d 992, 999
(5th Cir. 1985)).

        19.     The Court finds that each of these factors mitigate against withdrawal of the
reference as (1) no genuine dispute exists that a motion to reject is a core matter; (2) uniformity
in bankruptcy administration is best achieved by bankruptcy courts fulfilling their statutory
duties; (3) the movants have engaged in gamesmanship by creating obstacles and attempting to
avoid the Court’s proper exercise of its jurisdiction over a pure bankruptcy matter; (4) all parties’
resources are best utilized by the bankruptcy case proceeding uninterrupted; (5) the bankruptcy
process will resolve the contract rejection issue promptly as is evident from the multiple motions
to reject already resolved; and (6) no entitlement to a jury trial exists.

                                            Conclusion

        20.     The Court has carefully considered the movants’ arguments. The Court is
unpersuaded that the instant situation is a matter that will require the Court to delve into and
interpret unexplored provisions of federal non-bankruptcy law and engage in the nuanced analysis
of purportedly complicated FERC regulations. Likewise, the antics of the movants involved in
obtaining an advisory order from FERC serve only to demonstrate the absence of genuineness
and transparency that the Court requires in bankruptcy proceedings. This contested matter is a
simple core proceeding under 28 U.S.C. § 157(b) to reject a series of executory contracts and
involves the straightforward application of well-settled law. For the reasons set forth above, the
Court finds that mandatory withdrawal is inapplicable. Likewise, the Court finds no basis for
4/5
      Case 4:21-cv-00232 Document 1 Filed on 01/21/21 in TXSD Page 5 of 5




permissive withdrawal of the reference. The Court therefore recommends that the District Court
deny each of the withdrawal motions filed by Rockies Express, TC Energy and Rover in their
entirety.

                             Request for Expedited Consideration

        21.    The issues presented in this report and recommendation are important threshold
issues that must be resolved so that the bankruptcy proceedings may continue. This Court
respectfully requests that the District Court set an expedited schedule to consider the report and
recommendation and provide further direction to this Court as it determines appropriate.

        SIGNED: January 21, 2021.



                                                   __________________________________
                                                   DAVID R. JONES
                                                   UNITED STATES BANKRUPTCY JUDGE




5/5
